UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
-------------------------------------------------------------------X
                                                                       :
 IN RE:                                                                :   CASE NO.: 18-27035-JNP
                                                                       :   CHAPTER: 13
 Gregory C. Tobias & Rosalind M Russ-Tobias,                           :
                                                                       :   NOTICE OF APPEARANCE
                                                                       :
                                                                       :   HON. JUDGE.:
 Debtor.                                                               :   Jerrold N. Poslusny Jr.
                                                                       :
                                                                       :
                                                                       :
                                                                       :
-------------------------------------------------------------------X


        PLEASE TAKE NOTICE that the undersigned hereby appears in the above-captioned Chapter
13 case on behalf of SN Servicing Corporation, as servicer for U.S. Bank Trust National Association, as
Trustee of the Chalet Series III Trust, and hereby requests that all notices given or required to be given
in these cases, and all papers served or required to be served in these cases, be given to and served upon
the following:


                                                     FRIEDMAN VARTOLO, LLP
                                                     Attorneys for SN Servicing Corporation
                                                     1325 Franklin Avenue, Suite 230,
                                                     Garden City, New York 11530
                                                     bankruptcy@FriedmanVartolo.com


        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes all pleadings of
any kind including, without limitation, all notices, motions, complaints and orders, whether written or
oral, formal or informal, however transmitted, related in any way to the debtor, its property or its
estates. The persons listed above request that their names and addresses be added to the mailing matrix.


        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and Demand for
Service of Papers nor any later appearance, pleading, proof of claim, claim, or suit shall constitute a
waiver of (i) the right to have final orders in non-core matters entered only after de novo review by a
District Judge, (ii) the right to trial by jury in any proceeding triable in this case or any case,
controversy, or proceeding related to this case, (iii) the right to have the District Court withdraw the
reference in any matter subject to mandatory or discretionary withdrawal, (iv) any objection to the
jurisdiction or venue of this Court for any purpose other than with respect to this Notice, (v) an election
of remedy, or (vi) any other right, claim, defense, setoff, or recoupment, in law or in equity, under any
agreement, all of which are expressly waived.


Dated: September , 2019
       New York, New York

                                              By: /s/ Jonathan Schwalb, Esq.
                                              Jonathan Schwalb, Esq.
                                              FRIEDMAN VARTOLO, LLP
                                              Attorneys for SN Servicing Corporation
                                              85 Broad Street, Suite 501
                                              New York, New York 10004
                                              T: (212) 471-5100
                                              F: (212) 471-5150
     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     Jonathan Schwalb, Esq.
     Friedman Vartolo LLP
     85 Broad Street, Suite 501
     New York, New York 10004
     P: (212) 471-5100
     SN Servicing Corporation, as servicer for U.S.     Case No.:                18-27035-JNP
                                                                             ____________________
     Bank Trust National Association, as Trustee of
     the Chalet Series III Trust                        Chapter:                      13
                                                                             ____________________


     In Re:                                             Adv. No.:            ____________________
     Gregory C. Tobias & Rosalind M Russ-Tobias         Hearing Date:        ____________________

                                                        +RQJudge:           Jerrold N. Poslusny Jr.
                                                                             ____________________




                                     CERTIFICATION OF SERVICE

1. I, ____________________________
       Joshua Paquette             :

           ‫ ܆‬represent ______________________________ in the this matter.

                                             Jonathan Schwalb, Esq.
           ‫ ܆‬am the secretary/paralegal for ___________________________, who represents
           ______________________________
           SN Servicing Corporation       in the this matter.

           ‫ ܆‬am the ______________________ in the this case and am representing myself.



2.         On _____________________________
                   September 10, 2019      , I sent a copy of the following pleadings and/or documents
           to the parties listed in the chart below.
              - Notice of Appearance



3.         I certify under penalty of perjury that the above documents were sent using the mode of service
           indicated.

Date:      _______________________
           September 10, 2019                          /s/ Joshua Paquette
                                                       __________________________________
                                                       Signature
Name and Address of Party Served      Relationship of               Mode of Service
                                     Party to the Case
Gregory C. Tobias                                        ‫ ܆‬Hand-delivered
Rosalind M Russ-Tobias
                                   Debtor(s)             ‫ ܆‬Regular mail
110 Sweet Bay Avenue
Sicklerville, NJ 08081                                   ‫ ܆‬Certified mail/RR
                                                         ‫ ܆‬E-mail
                                                         ‫ ܆‬Notice of Electronic Filing (NEF)
                                                         ‫ ܆‬Other _____________________
                                                           (as authorized by the court *)

Brad J. Sadek                                            ‫ ܆‬Hand-delivered
Sadek and Cooper
1315 Walnut Street                 Debtor(s) Attorney    ‫ ܆‬Regular mail
Ste 502                                                  ‫ ܆‬Certified mail/RR
Philadelphia, PA 19107
                                                         ‫ ܆‬E-mail
                                                         ‫ ܆‬Notice of Electronic Filing (NEF)
                                                         ‫ ܆‬Other _____________________
                                                           (as authorized by the court *)

Isabel C. Balboa                                         ‫ ܆‬Hand-delivered
Chapter 13 Standing Trustee
Cherry Tree Corporate Center       Trustee               ‫ ܆‬Regular mail
535 Route 38 - Suite 580                                 ‫ ܆‬Certified mail/RR
Cherry Hill, NJ 08002
                                                         ‫ ܆‬E-mail
                                                         ‫ ܆‬Notice of Electronic Filing (NEF)
                                                         ‫ ܆‬Other _____________________
                                                           (as authorized by the court *)

U.S. Trustee                                             ‫ ܆‬Hand-delivered
US Dept of Justice
Office of the US Trustee                                 ‫ ܆‬Regular mail
One Newark Center Ste 2100         U.S. Trustee          ‫ ܆‬Certified mail/RR
Newark, NJ 07102
                                                         ‫ ܆‬E-mail
                                                         ‫ ܆‬Notice of Electronic Filing (NEF)
                                                         ‫ ܆‬Other _____________________
                                                           (as authorized by the court *)



                                          2
